DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending
Claims 1-3 have been amended
Claims 4-20 have been added
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 5/23/2022, with respect to U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest
of the limitations of claim 1,
“… continuously recalibrating the plurality of sensors based on the temperature measurements, including recalibrating the first sensor when a difference is identified between temperature measurements in a time series of sensor data received from the first sensor and at least one other time series of sensor data received from the plurality of sensors.”
Claims 2-16 are also allowable due to their dependence on claim 1.

Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest
of the limitations of claim 17,
“… wherein the first sensor is recalibrated when a difference is identified between temperature measurements in a time series of sensor data received from the first sensor and at least one other time series of sensor data received from the plurality of sensors.”
Claims 18-19 are also allowable due to their dependence of claim 17.

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the prior art does not teach or suggest, in combination with the rest
of the limitations of claim 20,
“… continuously recalibrate the plurality of sensors based on the temperature measurements, wherein the first sensor is recalibrated when a difference is identified between temperature measurements in a time series of sensor data received from the first sensor and at least one other time series of sensor data received from the plurality of sensors.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
TARKOMA SASU et al. WO 2019180325 is a method and apparatus for calibrating a 1st sensor in a changing operating environment by a calibration process.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867